Citation Nr: 1628737	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  07-20 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from March 1976 to May 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The record before the Board consists of the Veteran's electronic claims files located within the Veterans Benefits Management System (VBMS) and Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

By way of history, the Veteran filed a claim for entitlement to service connection for posttraumatic stress disorder (PTSD) in June 2003, claiming it was due to racial discrimination and harassment he experienced during active duty service.  Notably, when he filed his PTSD claim, he had a claim pending for entitlement to service connection for a psychiatric disorder, to include major depressive disorder.  The RO denied his claim for entitlement to service connection for PTSD in a March 2004 rating decision and the Veteran filed an April 2004 notice of disagreement and requested local and Board hearings.

In a March 2006 decision, the Board remanded the Veteran's claim for entitlement to service connection for PTSD for the issuance of a statement of the case and denied entitlement to a psychiatric disorder other than PTSD, to include major depressive disorder, on a direct basis.  A statement of the case was issued in March 2007 and the Veteran filed a VA Form 21-4138 in May 2007, which was accepted in lieu of a VA Form 9 as his Substantive Appeal, perfecting his claim to the Board.  38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302 (2015).  This statement also requested that the RO forward his appeal of this claim to the Board; the Veteran did not indicate he wished to testify at a hearing.  In July 2007, the RO sent the Veteran a letter asking if he wished to testify at a hearing before the Board and he did not respond.  Therefore, the Board finds the Veteran has withdrawn previous request for a Board hearing and indicates that he wished for the Board to immediately decide the appeal of this claim.  38 C.F.R. § 20.704(e) (2015).

In March 2011, the Board denied the Veteran's claim for service connection for PTSD, finding he did not have a diagnosis of PTSD under the DSM-IV criteria, and noting that although he received diagnoses of other psychiatric disorders, they had not been attributed to his military service, as determined by the Board's prior March 2006 decision.  The Veteran appealed the March 2011 Board decision to the Court of Appeals for Veterans Claims (Court) and the Court vacated and remanded the Board's decision, finding that the Board erred by only affording the Veteran a May 2005 VA examination for "Mental Disorders (except PTSD and eating disorders)" and failing to provide the Veteran with a VA examination specific to PTSD.

In August 2014, the Veteran's claim was remanded to, among other things, provide him with a VA PTSD examination.  At a November 2014 VA PTSD examination, the examiner found the Veteran did not meet the diagnostic criteria for PTSD under DSM-5 criteria, but did have a clinical diagnosis of major depressive disorder with anxious distress.

VA regulations pertaining to mental disorders were recently amended, effective August 4, 2014, to state that a diagnosis of a mental disorder must conform to the DSM-5; previously, the regulation required a mental disorder diagnosis to conform with the DSM-IV.  See 38 C.F.R. § 4.125(a) (2015); see also 79 Fed. Reg. 45093, 45094 (Aug. 4, 2014).  However, the applicability date of the final rulemaking states that the Secretary did not intend for the provisions of the final rule to apply to claims that were pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit prior to August 4, 2014, even if such claims were subsequently remanded to the agency of original jurisdiction.  See 80 Fed. Reg. 14308 (Mar. 19, 2015).  The Veteran's claim was first certified for appeal to the Board in September 2007; therefore, any diagnosis of PTSD or any other mental disorder must conform to DSM-IV criteria.

Based on the foregoing, a September 2015 addendum medical opinion was obtained to determine whether the Veteran met the criteria for a diagnosis of PTSD under the DSM-IV criteria and the psychiatrist determined that he did not.

In November 2015, the Board found that in light of new evidence of record, as well as the Court's holding in Velez v. Shinseki, a claim to reopen the previous denial of the claim for service connection for a psychiatric disorder other than PTSD, to include major depressive disorder, was raised by the record.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (holding that if a claim is not based upon a disease or injury that is distinct from a claim previously considered, then VA must evaluate whether new and material evidence submitted since the last final decision on that claim tends to substantiate an element of a previously adjudicated matter).  In its November 2015 decision, the Board granted service connection for major depressive disorder, secondary to the Veteran's service-connected nasal fracture and allergic rhinitis.  In that same decision, the Board remanded the Veteran's claim for service connection for PTSD finding that the Veteran had not been provided a copy of the September 2015 VA medical opinion and given an opportunity to submit additional evidence or argument.  The RO complied with these remand directives in a November 2015 letter to the Veteran and in a January 2016 reply, the Veteran questioned where the paperwork was documenting his six Article 15s and three Court Martials.

The Board has thoroughly reviewed the evidence of record, to include the Veteran's personnel file, which contains four March 1977 sworn statements from the Veteran's supervisor regarding his refusal to perform his switchboard duty, a May 1977 order confirming the Veteran's acquittal at a Special Court-Martial, a November 1977 Article 91 violation, a May 1978 memorandum that the Veteran was being separated under the expeditious discharge program for failure to maintain acceptable standards for retention, and an April 1978 recommendation for discharge due to the Veteran's "lack of motivation and lack of self discipline" and his "hostility toward the Army."  There is also an August 1977 letter to the Veteran from the Office of the Inspector General acknowledging receipt of the Veteran's August 1977 "Inspector General Action Request" wherein he requested a transfer and a recommendation for promotion, however, a copy of the Veteran's actual request is not associated with the evidence of record.  Given that the Veteran's personnel record is incomplete and there is no evidence that efforts to obtain these missing documents have been exhausted, a remand is required.  See 38 C.F.R. § 3.159 (2015).

Following receipt of additional personnel records, a new medical opinion must be obtained to determine whether the Veteran has a diagnosis of PTSD under DSM-IV criteria due to experiencing racial discrimination during his active duty service.  In this regard, the Board is conceding that the Veteran was the subject of racial discrimination during service and the medical professional providing the opinion must assume the Veteran is a credible historian.  If there is confirmation that additional personnel records do not exist, all potential records custodians do not have them, and it is determined that further attempts to obtain these records would be futile, the Veteran and his representative must be informed of such and must be notified in accordance with VA regulations.  38 C.F.R. § 3.159 (2015).

While this case is in remand status, development to obtain any outstanding medical records pertinent to the claim also should be completed.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or AMC should undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claim for service connection for PTSD.

2.  The RO or AMC must contact all appropriate sources and records repositories to locate any outstanding service personnel records, to specifically include the Veteran's August 1977 Inspector General Action Request.

The RO or AMC must make as many requests as are necessary to obtain these records and may only cease to do so when it is advised by the Federal department or agency the requested records do not exist or the custodian does not have them.  See 38 C.F.R. § 3.159(c)(2) (2015).  If the RO or AMC concludes that the records do not exist or that further attempts to obtain them would be futile, it must provide the Veteran with the required regulatory notice informing him of such.  See 38 C.F.R. § 3.159(e) (2015).

3.  If, and only if, the above-referenced documents are received, they must be provided to a qualified medical professional, preferably the medical professional who provided the September 2015 supplemental opinion, for review.  Following a review of those records, and all the other evidence of record, to include the Veteran's lay statements, he or she must provide an opinion regarding whether the Veteran has a diagnosis of PTSD under DSM-IV criteria and must also provide an opinion regarding the etiology.

Specifically, the medical professional must state:

* Whether the Veteran meets the criteria for a diagnosis of PSTD under DSM-IV criteria.

* If a diagnosis of PTSD is made, whether the Veteran's reported military stressors (to include that he was the subject of racial discrimination and that he fractured his nose in service) are sufficient to produce PTSD and whether it is at least as likely as not (50 percent probability) that the Veteran's PTSD is related to his reported military stressors.

The medical professional providing the opinion must assume the Veteran is a credible historian and consider the Veteran's statements that he was the subject of racial discrimination during service to be true.

A complete rationale for all opinions must be provided.  If the medical professional providing the opinion cannot do so without resorting to speculation, it must be so stated, and he or she must provide the reasons why an opinion would require speculation. 

A new examination is only required if the medical professional providing the opinion finds one is necessary.

4.  The RO or AMC must review the medical opinion report to ensure it complies with the directives of this remand and, if it does not, must take corrective action immediately.

5.  The RO or the AMC should also undertake any other development it deems to be warranted.

6.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

